— Appeal unanimously dismissed without costs. Memorandum: Respondent filed a notice of appeal from an order of Family Court, entered May 2, 1990, finding that he abused his twin daughters. That order recites: "Ordered, any discrepancies between this order and prior order, prior order is controlling.” The record contains an "Order of Fact-Finding and Disposition”, entered December 26, 1989, covering the same fact-finding and finding that respondent abused the children. Respondent failed to appeal from the December order. The May order was duplicative of the December order and an appeal lies only from the December order (see, Kabelac v Harding, 127 AD2d 1011, lv dismissed 70 NY2d 746; 10 Carmody-Wait 2d, NY Prac § 70:28). (Appeal from Order of Erie County Family Court, Honan, J. — Child Abuse.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.